 

Exhibit 10.18

 

THIRD AMENDED AND RESTATED
PROMISSORY NOTE

 

$200,000.00 July 1, 2013   New York, New York

 

FOR VALUE RECEIVED, Grandparents.com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of Mel Harris, 10800 Biscayne Blvd.,
Suite 750, Miami, Florida 33161, or his heirs and assigns (the “Holder”), the
principal sum of $200,000 together with interest on the outstanding principal
balance at the rate of ten percent (10%) per annum (computed on the basis of
actual calendar days elapsed and a year of 365 days) or, if less, at the highest
rate of interest then permitted under Florida law (the “Applicable Rate”).
Interest commenced accruing on November 15, 2012 under the Original Note (as
defined below) and shall continue to accrue on the outstanding principal balance
of this Third Amended and Restated Promissory Note (this “Note”) until paid in
accordance with the provisions hereof. Notwithstanding the foregoing (and for
the avoidance of doubt), interest on this Note shall not be due and payable
until the Maturity Date (as defined below). For purposes of this Note, “Business
Day” means any day on which banks in New York, New York are generally open for
business.

 

This Note amends, restates and renews, in its entirety, that certain Second
Amended and Restated Promissory Note executed by the Company on or about April
2, 2013 (the “Second Amended and Restated Note”), the Amended and Restated
Promissory Note executed by the Company on or about January 31, 2013, which
amended and restated that certain Promissory Note in the original principal sum
of $200,000 executed by the Company on or about November 15, 2012 in favor of
the Holder (the “Original Note”). This Note is a replacement of and is not in
addition to the Second Amended and Restated Note. Upon execution and delivery of
this Note by the Company to the Holder, the Second Amended and Restated Note
shall in all respects be superceded by this Note.

 

1.          Maturity. Unless sooner paid in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest under this
Note shall become fully due and payable on the earlier of (i) September 1, 2013,
or (ii) the receipt by the Company of $1,500,000 in aggregate gross proceeds
arising from a debt and/or equity financing (singularly or in combination) after
the date of this Note, (the “Maturity Date”), or unless the earlier acceleration
of this Note by the Holder upon the occurrence of an Event of Default.

 

Event of Default. The occurrence of any of the following shall be an “Event of
Default”: (i) any material default by the Company of any material agreement to
which the Company is a party to; (ii) the failure by the Company to pay any
material obligation as such obligation becomes due and payable; (iii) the
falsity, inaccuracy or material breach by any Guarantor of any written warranty,
representation or statement made or furnished to the Holder by or on behalf of
any Guarantor; or (iv) the termination or attempted termination of the Guaranty
(as defined below). Upon the occurrence of any Event of Default, the Holder
shall be entitled to receive from the Company (i) the maximum amount of interest
payable by law from the original date of this Note to the date of payment, and
(ii) one warrant for each dollar owed by the Company to the Holder on the date
of the Event of Default, exercisable at one cent ($0.01) per share. The warrant
shall provide for an exercise period of five (5) years, have a cashless exercise
and be in similar form to other warrants that have been issued by the Company.
The number of warrants to be issued to the Holder by the Company shall be
determined on the date of an Event of Default, and Payment by the Company of any
amount due Holder after the date of an Event of Default shall not reduce the
number of warrants to be issued to the Holder.

 

 

 

 

2.          Prepayment. The Company shall have the right to prepay, upon five
(5) Business Days written notice to the Holder, any amounts owed under this Note
in whole or in part at any time without the prior written consent of the Holder.

 

3.          Guaranty. Steve Leber and Joseph Bernstein have executed a Joint and
Several Guaranty of Payment (the “Guaranty”), a copy of which is attached hereto
as Exhibit I, which, among other things, provides for the guarantee of payment
(rather than performance) of the loan made hereunder.

 

4.          Most Favored Nations Provision. From the date hereof until the
Maturity Date, in the event the Company issues debt securities having terms more
favorable than this Note to any person other than the Holder, the Company and
the Holder shall amend this Note to reflect such more favorable terms into this
Note.

 

5.          Negative Covenants. So long as any indebtedness under this Note
remains outstanding, the Company shall not permit any Lien to attach to any of
the assets of the Company or any Subsidiary, other than Permitted Liens. For
purposes of this Note, the term “Lien” shall mean shall mean any security
interest, mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), claim or other priority or preferential
arrangement of any kind or nature whatsoever (other than a financing statement
filed by a lessor in respect of an operating lease not intended as security).

 

6.          Lost, Stolen, Destroyed or Mutilated Notes. In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new note of
like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of such mutilated Note, or
in case this Note is lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note.

 

7.          Governing Law. This Note is to be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to the
conflict of laws principles thereof.

 

 

 

 

8.          Exclusive Jurisdiction; Venue; Agent for Service. This Note has been
delivered to, accepted by the Holder in the State of Florida and is payable in
the State of Florida and deemed to be made in the State of Florida. The Company
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in Miami-Dade County, Florida; provided that nothing contained in
this Note will prevent the Holder from bringing any action, enforcing any award
or judgment or exercising any rights against the Company, against any security
or against any property of the Company within any other county, state or other
foreign or domestic jurisdiction. The Company acknowledges and agrees that the
venue provided above is a convenient forum for both the Holder and the Company.
The Company waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note. The Company hereby
irrevocably appoints Steve Leber, having an address of 6181 Hollows Lane, Delray
Beach, FL 33484 as its agent for service of process in the State of Florida for
purposes of this Note. If the Holder engages any attorney to enforce or construe
any provision of this Note, or as a consequence of any default whether or not
any legal action is filed, the Company shall immediately pay on demand all
reasonable attorneys’ fees and other Holder’s costs, together with interest from
the date of demand until paid at the highest rate of interest then applicable to
the unpaid principal, as if such unpaid attorneys’ fees and costs had been added
to the principal. Attorneys’ fees shall be recoverable at all levels including
appellate courts.

 

9.          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Note must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or e-mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:   Grandparents.com, Inc. 589 Eighth Avenue, 6th floor New
York NY 10018 Telephone: (646) 839-8809 Facsimile: (561) 431-0804 Email:
matthew@grandparents.com Attention: Matthew Schwartz, Vice President & Chief
Compliance Officer   With copies (for informational purposes only) to:   Sills
Cummis & Gross PC One Riverfront Plaza Newark, New Jersey 07102 Telephone: (973)
643-7000 Facsimile: (973) 643-6500 Attention: Jeffrey L. Wasserman, Esq.   If to
the Holder:   Mel Harris 10800 Biscayne Blvd., Suite 750 Miami, Florida 33161
Telephone: (305) 899-0404 Facsimile: (305) 891-5390 Email: awildenburg@pegi.net

 

 

 

 

10.         Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

11.         Assignment. The Company shall not have the right to assign its
rights and obligations hereunder or any interest herein.

 

12.         Remedies Cumulative; Failure or Indulgence Not a Waiver. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

13.         Payments. Whenever any payment of cash is to be made by the Company
to the Holder pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to the Holder at such address as
previously provided to the Company in writing (which address, in the case of the
Holder as of the date of issuance hereof, shall initially be the address for the
Holder as set forth in Section 9 hereof); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with not less than two (2) Business Days prior written
notice setting out such request and the Holder’s wire transfer instructions.
Whenever any payment to be made shall otherwise be due on a day that is not a
Business Day, such payment shall be made on the immediately succeeding Business
Day and such extension of time shall be included in the computation of accrued
interest.

 

14.         Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if the Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

15.         Waiver of Notice. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

16.         Electronic Signatures; Counterparts. This Note may be executed by
facsimile or e-mail. Executed counterparts in electronic format, including PDF
or e-mail, or facsimile are to be treated as hand-marked originals and shall be
of equal import and effect as hand-marked originals and binding.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

GRANDPARENTS.COM, INC.

 

By: /s/ Steve Leber     Steve Leber     Chairman & Co-Chief Executive Officer  
      By: /s/ Joseph Bernstein     Joseph Bernstein     Co-Chief Executive
Officer  

 

 

